UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 03-1897



IN RE:   REBECCA ROBINSON DOWDY,

                                                              Debtor.

-------------------------------

REBECCA ROBINSON DOWDY,

                                                 Debtor - Appellant,

           versus


OTIS DOWDY,

                                                  Debtor - Appellee,

           and

REBECCA CONNELLY,

                                                             Trustee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-02-1222-7; BK-00-941-7)


Submitted: February 19, 2004               Decided:   February 24, 2004


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Gary M. Bowman, Roanoke, Virginia, for Appellant.   Malissa L.
Giles, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

            Rebecca    Robinson    Dowdy    appeals    the   district   court’s

orders:    (1) dismissing her appeal from the bankruptcy court and

(2) denying her motions for reconsideration and for an extension of

time to file a notice of appeal.           Our review of the record and the

district     court’s    opinions     discloses        no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     See Dowdy v. Dowdy, Nos. CA-02-1222-7; BK-00-941-7 (W.D.

Va. June 20, 2003; July 10, 2003).          We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                        AFFIRMED




                                    - 3 -